Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 1 and 11 recite: generating a user-action learner, wherein the user-action learner utilizes a previous message and the user message as an input and outputs a response; identifying a response as a function of generating the user-action learner; and displaying the response within the virtual message user interface.
It is unclear whether the limitation “the response”, described in “displaying the response within the virtual message user interface” step, refers to “a response”, described in “……as an input and outputs a response” step, or “a response”, described in “identifying a response as a function….” step. Therefore, the claims are indefinite as they fails to particularly point out and distinctly claim the subject matter.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca et al. (US PG PUB 20210241756), hereinafter "DeLuca", in views of Rozga ("Practical Bot Development"), hereinafter "Rozga".
Regarding Claim 1, DeLuca disclose:
A system for generating a virtual assistant in a messaging user interface (i.e. system 100 for generating a virtual agent 135 [i.e. a virtual assistant] in a user interface [i.e. a messaging user interface] to control objects, e.g. calendar entries) (120 & 135 – Fig. 1, ¶ 0018 and ¶ 0022 - 0023), 
the system comprising a computing device (i.e. the system 100 comprise virtual agent server [i.e. a computing device]) (Fig. 1, ¶ 0016 and ¶ 0022 – 0023) 
designed and configured to: 

receive a user message entered by a user into the virtual message user interface (i.e. via the user interface module 120 [i.e. the virtual message user interface], the system may receive a user message, e.g. “cancel my doctor's appointment.”, entered by the user) (¶ 0047);
retrieve data relating to a user agenda list including a plurality of agenda actions (i.e. virtual agent module 135 navigates [i.e. retrieve] the ontology tree [i.e. data] associated with the user's objects [i.e. a user agenda list], wherein the objects may include appointments [i.e. agenda actions] such as dental appointment, dermatologist appointment, etc. [i.e. a plurality of agenda actions]) (¶ 0047);
analyze the user message to identify an agenda action, of the plurality of agenda actions, related to the user message (i.e. virtual agent module 135 may analyze the user message, e.g. “cancel my doctor's appointment” to identify that the user message is for [i.e. related to] cancelling an appointment, e.g. dental appointment [i.e. an agenda action], which is one of a plurality of appointments such as dental appointment, dermatologist appointment, etc. [i.e. the plurality of agenda actions]) (¶ 0047).
However, DeLuca does not explicitly disclose:
identify a need for the user to provide more information as a function of analyzing the user message; and

On the other hand, in the same field of endeavor, Rozga teaches:
identify a need for the user to provide more information as a function of analyzing the user message (i.e. based on analysis on user message, e.g. “delete meeting”, the system may identify the intent of the user is to cancel/delete a meeting / an appointment; Then the system may determine that user needs to specify the meeting to be deleted and prompt the user for more information [i.e. identify a need for the user to provide more information], e.g. the system may prompt “Which time do you want to clear?” [i.e. a need for the user to provide more information]) (Figure 5-42, last ¶ of Page # 235 and 1st ¶ of Page # 238); and
generate a response to the user message and the agenda action as a function of analyzing the user message (i.e. the system may generate a response, e.g. “Your appointment has been removed”, to the user message, e.g. “delete meeting”, and remove the meeting [i.e. the agenda action] as a result of the recognizing/analyzing the user’s intent indicated in the user message, e.g. “delete meeting”) (Fig. 5-42, 2nd ¶ of Page # 237 and 1st ¶ of Page # 238) , 
wherein generating the response further comprises: 
st – Last ¶s of Page # 50 and 1st ¶ of Page # 238); 
identifying a response as a function of generating the user-action learner (i.e. the system may identify a response, e.g. “Your appointment has been removed”, by generating LUIS [i.e. the user-action learner]) (Fig. 5-42, 1st – Last ¶s of Page # 50 and 1st ¶ of Page # 238); and
displaying the response within the virtual message user interface (i.e. the system may display the response, e.g. “Your appointment has been removed”, in the GUI interface for chatting application [i.e. within the virtual message user interface]) (Fig. 5-42 and 1st ¶ of Page # 238).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the system of DeLuca to include the feature to identify a need for the user to provide more information as a function of analyzing the user message; and generate a response to the user message and the agenda action as a function of analyzing the user message, wherein generating the response further comprises: generating a user-action learner, wherein the user-action learner utilizes a previous message and the user message as an input and outputs a response; identifying a response as a function of generating the user-action learner; and st ¶ of Page # 238).


Regarding Claim 2, DeLuca and Rozga disclose, in particular DeLuca teaches:
wherein user the message comprises a calendar entry (i.e. a user message may be “cancel my doctor's appointment” which is a request to cancel a calendar entry, doctor’s appointment) (¶ 0047).


Regarding Claim 3, DeLuca and Rozga disclose, in particular DeLuca teaches:
wherein the user message comprises an elemental entry (i.e. a user message may be “cancel my doctor's appointment” which is a request to cancel a calendar entry, doctor’s appointment [i.e. an elemental entry]) (¶ 0047).


Regarding Claim 4, DeLuca and Rozga disclose, in particular DeLuca teaches:
wherein the computing device is further configured to: retrieve a previous message entered by the user (i.e. the system may retrieve historical associations of the term in the user’s commands and interactions with  objects [i.e. previous messages entered by the user]) (¶ 0029); and 



Regarding Claim 6, DeLuca and Rozga disclose, in particular Rozga teaches:
wherein the computing device is further configured to: select a conversation profile as a function of identifying the need for the user to provide more information (i.e. computing device may select conversation workflow [i.e. a conversation profile] as a function of identifying whether the user need to provide more information; For example, if the user’s utterance [i.e. the user message] is directed to a branch of the conversation workflow [i.e. conversation profile], e.g. “Set Mode”, “Set Temperature”, etc., that requires further information from the user, the computing device may identify that the user needs to provide more information and select the conversation profile for generating a response, e.g. “I didn’t catch that, what mode do you want to set?’, “I didn’t catch that, what temperature do you want to set?”, etc.) (Fig. 1-10 of Page # 22 and Table 1-2 of Page # 24); and 
initiate a conversation within the virtual message user interface as a function of the selected conversation profile (i.e. if the user’s utterance [i.e. the user message] is directed to a branch of the conversation workflow [i.e. conversation profile], e.g. “Set Mode”, “Set 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 7, DeLuca and Rozga disclose:
wherein the computing device is further configured to: generate a context classifier, wherein the context classifier utilizes a user message as an input and outputs a message context label (DeLuca - i.e. the system may generate virtual agent module 135 [i.e. context classifier], wherein the virtual agent module utilize terms included in the user messages as in input and outputs target objects [i.e. a message context label] in association with candidate objects of ontology tree) (DeLuca - Abstract, Fig. 4, ¶ 0011 and ¶ 0029); 
identify as a function of the user message and the context classifier a message context label for the user message (DeLuca - i.e. system may identify, using function of the virtual agent module [i.e. the context classifier] and the user message, a target object [a message context label] for the user message) (DeLuca - Abstract, Fig. 4, ¶ 0011 and ¶ 0029); and 

The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 8, DeLuca and Rozga disclose, in particular Rozga teaches:
wherein the user-action learner is generated using a generative machine-learning process (i.e. Language Understanding Intelligence Service LUIS [i.e. a user-action learner] is a machine learning model generated using machine-learning process) (1st ¶ of Page # 49 and last ¶ of Page # 53).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 10, DeLuca and Rozga disclose, in particular Rozga teaches:
wherein the computing device is further configured to: complete the agenda action related to the user message (i.e. the system may complete the process of deleting the meeting [i.e. the agenda action] specified in the user message [i.e. related to the user message]) (Fig. 5-42, 1st – Last ¶s of Page # 50 and 1st ¶ of Page # 238); 
st – Last ¶s of Page # 50 and 1st ¶ of Page # 238); and
display a response as a function of completing the agenda action (i.e. as the result of completing the process of deleting the meeting appointment [i.e. as a function of completing the agenda action], the system may display a response, e.g. “Your appointment has been removed) (Fig. 5-42, 1st – Last ¶s of Page # 50 and 1st ¶ of Page # 238).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.



Regarding Claim 11, DeLuca disclose:
A method of generating a virtual assistant in a messaging user interface (i.e. method for generating a virtual agent 135 [i.e. a virtual assistant] in a user interface [i.e. a messaging user interface] to control objects, e.g. calendar entries) (120 & 135 – Fig. 1, ¶ 0018 and ¶ 0022 - 0023), 
the method comprising: 
initiating by a computing device, a virtual message user interface between a user client device and the computing device (i.e. system may initiate user interface module 
receiving by the computing device, a user message entered by a user into the virtual message user interface (i.e. via the user interface module 120 [i.e. the virtual message user interface], the system may receive a user message, e.g. “cancel my doctor's appointment.”, entered by the user) (¶ 0047);
retrieving by the computing device, data relating to a user agenda list including a plurality of agenda actions (i.e. virtual agent module 135 navigates [i.e. retrieve] the ontology tree [i.e. data] associated with the user's objects [i.e. a user agenda list], wherein the objects may include appointments [i.e. agenda actions] such as dental appointment, dermatologist appointment, etc. [i.e. a plurality of agenda actions]) (¶ 0047);
analyzing by the computing device, the user message to identify an agenda action related to the user message (i.e. virtual agent module 135 may analyze the user message, e.g. “cancel my doctor's appointment” to identify that the user message is for [i.e. related to] cancelling an appointment, e.g. dental appointment [i.e. an agenda action], which is one of a plurality of appointments such as dental appointment, dermatologist appointment, etc. [i.e. the plurality of agenda actions]) (¶ 0047).
However, DeLuca does not explicitly disclose:
identifying by the computing device, a need for the user to provide more information as a function of analyzing the user message; and 
generating by the computing device, a response to the user message and the agenda action as a function of analyzing the user message, wherein generating the 
On the other hand, in the same field of endeavor, Rozga teaches:
Identifying by the computing device, a need for the user to provide more information as a function of analyzing the user message (i.e. based on analysis on user message, e.g. “delete meeting”, the system may identify the intent of the user is to cancel/delete a meeting / an appointment; Then the system may determine that user needs to specify the meeting to be deleted and prompt the user for more information [i.e. identify a need for the user to provide more information], e.g. the system may prompt “Which time do you want to clear?” [i.e. a need for the user to provide more information]) (Figure 5-42, last ¶ of Page # 235 and 1st ¶ of Page # 238); and
generating by the computing device, a response to the user message and the agenda action as a function of analyzing the user message (i.e. the system may generate a response, e.g. “Your appointment has been removed”, to the user message, e.g. “delete meeting”, and remove the meeting [i.e. the agenda action] as a result of the recognizing/analyzing the user’s intent indicated in the user message, e.g. “delete meeting”) (Fig. 5-42, 2nd ¶ of Page # 237 and 1st ¶ of Page # 238) , 
wherein generating the response further comprises: 
generating a user-action learner, wherein the user-action learner utilizes a previous message and the user message as an input and outputs a response (i.e. generating the response comprises generating Language Understanding Intelligence st – Last ¶s of Page # 50 and 1st ¶ of Page # 238); 
identifying a response as a function of generating the user-action learner (i.e. the system may identify a response, e.g. “Your appointment has been removed”, by generating LUIS [i.e. the user-action learner]) (Fig. 5-42, 1st – Last ¶s of Page # 50 and 1st ¶ of Page # 238); and
displaying the response within the virtual message user interface (i.e. the system may display the response, e.g. “Your appointment has been removed”, in the GUI interface for chatting application [i.e. within the virtual message user interface]) (Fig. 5-42 and 1st ¶ of Page # 238).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of DeLuca to include the feature for identifying by the computing device, a need for the user to provide more information as a function of analyzing the user message; and generating by the computing device, a response to the user message and the agenda action as a function of analyzing the user message, wherein generating the response further comprises: generating a user-action learner, wherein the user-action learner utilizes a previous message and the user message as an input and output a response; identifying a response as a function of generating the user-action learner; and displaying the response within the virtual message user interface as taught by Rozga so that the system may ask the user to st ¶ of Page # 238).


Regarding Claim 12, DeLuca and Rozga disclose, in particular DeLuca teaches:
wherein user the message comprises a calendar entry (i.e. a user message may be “cancel my doctor's appointment” which is a request to cancel a calendar entry, doctor’s appointment) (¶ 0047).


Regarding Claim 13, DeLuca and Rozga disclose, in particular DeLuca teaches:
wherein the user message comprises an elemental entry (i.e. a user message may be “cancel my doctor's appointment” which is a request to cancel a calendar entry, doctor’s appointment [i.e. an elemental entry]) (¶ 0047).


Regarding Claim 14, DeLuca and Rozga disclose, in particular DeLuca teaches:
wherein retrieving data related to the user agenda list further comprises: retrieving a previous message entered by the user (i.e. the system may retrieve historical associations of the term in the user’s commands and interactions with  objects [i.e. previous messages entered by the user]) (¶ 0029); and 
prioritizing the plurality of agenda actions contained within the user agenda list as a function of retrieving the previous message (i.e. based on historical associations of the 


Regarding Claim 16, DeLuca and Rozga disclose, in particular Rozga teaches:
wherein identifying the need for the user to provide more information further comprises: selecting a conversation profile as a function of analyzing the user message (i.e. computing device may select conversation workflow [i.e. a conversation profile] as a function of identifying whether the user need to provide more information; For example, if the user’s utterance [i.e. the user message] is directed to a branch of the conversation workflow [i.e. conversation profile], e.g. “Set Mode”, “Set Temperature”, etc., that requires further information from the user, the computing device may identify that the user needs to provide more information and select the conversation profile for generating a response, e.g. “I didn’t catch that, what mode do you want to set?’, “I didn’t catch that, what temperature do you want to set?”, etc.) (Fig. 1-10 of Page # 22 and Table 1-2 of Page # 24); and 
initiating a conversation within the virtual message user interface as a function of the selected conversation profile (i.e. if the user’s utterance [i.e. the user message] is directed to a branch of the conversation workflow [i.e. conversation profile], e.g. “Set Mode”, “Set Temperature”, etc., that requires further information from the user, the computing device may identify that the user needs to provide more information and select 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 11.


Regarding Claim 17, DeLuca and Rozga disclose:
wherein generating the response further comprises: generating a context classifier, wherein the context classifier utilizes a user message as an input and outputs a message context label (DeLuca - i.e. the system may generate virtual agent module 135 [i.e. context classifier], wherein the virtual agent module utilize terms included in the user messages as in input and outputs target objects [i.e. a message context label] in association with candidate objects of ontology tree) (DeLuca - Abstract, Fig. 4, ¶ 0011 and ¶ 0029); 
identifying as a function of generating the context classifier a message context label for the user message (DeLuca - i.e. system may identify, using function of the virtual agent module [i.e. the context classifier] and the user message, a target object [a message context label] for the user message) (DeLuca - Abstract, Fig. 4, ¶ 0011 and ¶ 0029); and 
selecting a response as a function of the message context label (Rozga - i.e. if the user’s utterance [i.e. the user message] includes the term, “Set Temperature” [i.e. context label], the computing device My select a response, e.g. “I didn’t catch that, what 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 11.


Regarding Claim 18, DeLuca and Rozga disclose, in particular Rozga teaches:
wherein generating the user-action learner further comprises generating a generative machine-learning process (i.e. Language Understanding Intelligence Service LUIS [i.e. a user-action learner] is a machine learning model generated using machine-learning process) (1st ¶ of Page # 49 and last ¶ of Page # 53).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 11.


Regarding Claim 20, DeLuca and Rozga disclose, in particular Rozga teaches:
completing the agenda action related to the user message (i.e. the system may complete the process of deleting the meeting [i.e. the agenda action] specified in the user message [i.e. related to the user message]) (Fig. 5-42, 1st – Last ¶s of Page # 50 and 1st ¶ of Page # 238); 
updating the user agenda list as a function of completing the agenda action (i.e. the meeting appointment [i.e. the agenda action] specified by the user is removed [i.e. updated] from the calendar entry [i.e. the user agenda list] as the result of completing the st – Last ¶s of Page # 50 and 1st ¶ of Page # 238); and
displaying a response as a function of completing the agenda action (i.e. as the result of completing the process of deleting the meeting appointment [i.e. as a function of completing the agenda action], the system may display a response, e.g. “Your appointment has been removed) (Fig. 5-42, 1st – Last ¶s of Page # 50 and 1st ¶ of Page # 238).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 11.



Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca in views of Rozga as applied to claims 1 and 11 above, and further in view of Kapadia (US PG PUB 20200202402 ), hereinafter "Kapadia".
Regarding Claim 5, DeLuca and Rozga disclose all the features with respect to Claim 1 as described above.
In addition, DeLuca and Rozga disclose, in particular DeLuca teaches:
wherein the computing device is further configured to: identify using a linguistic analyzer, a description of an agenda action within the user message (i.e. the system may use natural language processing techniques [i.e. a linguistic analyzer] to identify terms, e.g. doctor’s appointment [i.e. a description], representing actions [an agenda action] to 
However, the combination of DeLuca and Rozga does not explicitly disclose:
generate a query containing the description of the agenda action.
On the other hand, in the same field of endeavor, Kapadia teaches:
generate a query containing the description of the agenda action (i.e. the system may look up [i.e. generate a query] containing the terms, e.g. haircut appointment, hub Supercuts, etc. [i.e. the description], associated with making/cancelling the appointment [i.e. the agenda action]) (¶ 0042 - 0043 and ¶ 0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of DeLuca and Rozga to include the feature to generate a query containing the description of the agenda action as taught by Kapadia so that the system may look up / query the terms described in the user’s message to identify a particular appointment (¶ 0042 - 0043 and ¶ 0049).


Regarding Claim 15, DeLuca and Rozga disclose all the features with respect to Claim 11 as described above.
In addition, DeLuca and Rozga disclose, in particular DeLuca teaches:
wherein analyzing the user message further comprises: identifying using a linguistic analyzer, a description of an agenda action within the user message (i.e. the system may use natural language processing techniques [i.e. a linguistic analyzer] to identify terms, e.g. doctor’s appointment [i.e. a description], representing actions [an 
However, the combination of DeLuca and Rozga does not explicitly disclose:
generating a query containing the description of the agenda action.
On the other hand, in the same field of endeavor, Kapadia teaches:
generating a query containing the description of the agenda action (i.e. the system may look up [i.e. generate a query] containing the terms, e.g. haircut appointment, hub Supercuts, etc. [i.e. the description], associated with making/cancelling the appointment [i.e. the agenda action]) (¶ 0042 - 0043 and ¶ 0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of DeLuca and Rozga to include the feature for generating a query containing the description of the agenda action as taught by Kapadia so that the system may look up / query the terms described in the user’s message to identify a particular appointment (¶ 0042 - 0043 and ¶ 0049).



Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca in views of Rozga as applied to claims 1 and 11 above, and further in view of Badr et al. (US PG PUB 10127227), hereinafter "Badr".
Regarding Claim 9, DeLuca and Rozga disclose all the features with respect to Claim 1 as described above.
However, the combination of DeLuca and Rozga does not explicitly disclose:

On the other hand, in the same field of endeavor, Badr teaches:
wherein the computing device is further configured to: identify a third-party device as a function of generating the response to the user message (i.e. for generating a response to the Dave’s question, e.g. ““Can you ask my coworkers whether they'd like to have chicken or beef at the company picnic?, computing device 206A may identify automated assistants 120 running on client devices [i.e. third-party device] of individuals known to be Dave's coworkers) (Fig. 3A, Fig. 3B, Column 12 Line # 44 - 67 and Column 13 Line # 1 - 5); and 
initiate the virtual message user interface between the computing device and the third-party device (i.e. a messaging interface [i.e. the virtual message user interface] may be initiated between computing device 206A and the client devices [i.e. third-party device] of individuals known to be Dave's coworkers; For example, the computing device 206A may send a message, e.g. “Dave would like to know whether you would like chicken of beef at the company picnic”, to the client devices [i.e. third-party device] via the messaging interface) (Fig. 3A, Fig. 3B, Column 12 Line # 44 - 67 and Column 13 Line # 1 - 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of DeLuca and Rozga to include the feature wherein the computing device is further configured to: identify a third-party device as a function of generating the response to the user message; and 


Regarding Claim 19, DeLuca and Rozga disclose all the features with respect to Claim 11 as described above.
However, the combination of DeLuca and Rozga does not explicitly disclose:
identifying a third-party device as a function of generating the response to the user message; and initiating the virtual message user interface between the computing device and the third-party device.
On the other hand, in the same field of endeavor, Badr teaches:
identifying a third-party device as a function of generating the response to the user message (i.e. for generating a response to the Dave’s question, e.g. ““Can you ask my coworkers whether they'd like to have chicken or beef at the company picnic?, computing device 206A may identify automated assistants 120 running on client devices [i.e. third-party device] of individuals known to be Dave's coworkers) (Fig. 3A, Fig. 3B, Column 12 Line # 44 - 67 and Column 13 Line # 1 - 5); and 
initiating the virtual message user interface between the computing device and the third-party device (i.e. a messaging interface [i.e. the virtual message user interface] may be initiated between computing device 206A and the client devices [i.e. third-party device] of individuals known to be Dave's coworkers; For example, the computing device 206A 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of DeLuca and Rozga to include the feature for identifying a third-party device as a function of generating the response to the user message; and initiating the virtual message user interface between the computing device and the third-party device as taught by Badr so that persons associated with the appointment / meeting etc. may be automatically contacted via their respective devices (Fig. 3A, Fig. 3B, Column 12 Line # 44 - 67 and Column 13 Line # 1 - 5).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451